


[FORM OF]
[ex101logo.jpg]
2014 Restricted Stock Unit Award

--------------------------------------------------------------------------------

May 6, 2014


2014 Stock-Settled Restricted Stock Unit Award for:
[DIRECTOR NAME]


This notice confirms the grant of Stock-Settled Restricted Stock Units (“RSUs”)
by the Company to you on the terms described below:
    
Grant Date:
 
May 6, 2014
RSUs Awarded:
 
3,016 Shares
Grant Date Per Share Fair Market Value:
 
$43.10
Grant Date Total Fair Market Value:
 
$130,000



Vesting. This grant of RSUs, including dividend equivalents accrued on the
grant, will vest 100% on the date of the 2015 Annual Meeting if you remain in
active service as a director. If you retire during the calendar year that
retirement is required Director Retirement Policy, you will vest pro rata on a
monthly basis on the date of your retirement. Completion of 15 or more days will
constitute a full month for this purpose. Vesting of the award will immediately
cease on the date that you cease to be a member of the Board of Directors for
any other reason. The unvested portion of your award will be forfeited.


Normal Distribution of RSUs. Unless you elected to defer the awards under the
Company’s Non-Qualified Deferred Compensation Plan for Outside Directors, as
amended (the “Deferred Compensation Plan”), the RSUs granted to you will be
distributed in shares of Company stock immediately upon vesting.


Optional Deferred Distribution of RSUs. If you elected to defer the RSUs under
the Deferred Compensation Plan, RSUs will be credited to your account under that
Plan. The RSUs will be considered a “Stock-Settled Award” for all purposes under
the Deferred Compensation Plan and remain invested in Company stock. Vested RSUs
will be distributed in accordance with your elections in Company stock following
your termination of service. You will receive cash for any partial shares.
Dividend Equivalents. When a dividend is paid on Company Stock, whether or not
you have elected to defer your RSUs, the Company will credit to your account an
additional number of RSUs. The number of RSUs to be credited is determined by
dividing the dividends paid in respect of the number of RSUs held by you on the
relevant dividend record date by the fair market value of Company’s stock on
that dividend record date.
Adjustments. The value and attributes of each RSU will be appropriately adjusted
consistent with any change in the Company’s common stock, including a change
resulting from a stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, or combination or exchange of shares.
Incorporation of Plans. This award is granted under and is subject to the terms
and conditions specified in the West Pharmaceutical Services, Inc. 2011 Omnibus
Incentive Compensation Plan (the “Omnibus Plan”). If you have elected to defer
the RSUs, this grant is also subject to the terms and conditions of the Deferred
Compensation Plan.






--------------------------------------------------------------------------------




The Participant Information Statement, which contains additional information
about the Plan, including the U.S. federal tax consequences of awards based on
the state of the law at the time the grant was previously distributed. If you
need a copy, please contact me.


Very truly yours,


[ELECTRONIC SIGNATURE]        


Rachael M. Bushey
Vice President, Deputy General Counsel, and Secretary






